DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 25 July 2019, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 14 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 14. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the pending application is a continuation of U.S. 14/310,976, filed 20 June 2014, which is a continuation of U.S. 10/681,710, filed on 08 October 2003, and has been accorded the earliest effective file date, herewith.

Response to Arguments
All objections and/or rejections issued in the previous Office Action, mailed 11 September 2020, have been withdrawn or unless otherwise noted in this Office Action.

Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended features and have been incorporated into the rejection below.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by a non-patent literature titled “XML Content Management based on Object-Relational Database Technology,” by Surjanto, B., et al., IEEE, May 2000, pages 70-79 (IDS Submission 10/9/2017 and known hereinafter as Surjanto) in view of Chandra, et al (U.S. 2002/0138582 and known hereinafter as Chandra) and in further view of Stevenson, Daniel, et al (U.S. 2003/0014483 and known hereinafter as Stevenson).

As per claim 1, Surjanto teaches a method for content management, comprising:
at a computer including at least one processor and one non-transitory computer readable medium storing instructions translatable by the at least one processor (e.g. Surjanto, see section 1, page 70, discloses a content management repository residing on an object-relational database management system and therefore suggesting a presence of a computer. It is well known that for a computer to be functional, that a processor and memory are present) to instantiate one or more content object from a class which inherits a set of content services from a parent class (Surjanto, see page 73, section 3.1, which discloses a fragment (e.g. content object from a class), where a fragment may consist of several child fragments, which are ordered and may be shared with other parent fragments (e.g. parent class).);
linking the one or more content object to an content item residing in a content repository (i.e. Surjanto, see section 3.2, page 74, discloses XLink information, where XLink represents various kinds of linking elements of the fragments.); and 
managing the content item for multiple sites using the set of content services over a network (Surjanto, see page 72, section 3, discloses XML content management in XCoP (XML Content Repository), where XML content is managed for XML documents may represent multiple website pages.).
Although Surjanto discloses managing content items for multiple sites, it does not explicitly disclose the managing comprising individually deploying the content object from the computer to an endpoint device supporting a site of the multiple sites.
Chandra teaches the managing comprising individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network (e.g. Chandra, see paragraphs [0303-0308], which discloses content objects which are deployed to a particular target client or device (e.g. endpoint device.).), the endpoint device supporting a corresponding site of the multiple sites (e.g. Chandra, see Figure 2A, which discloses content objects, which resides on an application server that include photos, files, etc. are in communication with a content repository (e.g. database), where the application server supports one or more websites, as further described in column 79, line 55 to column 81, line 15) while the content item is retained in the content repository (e.g. Chandra, see paragraphs [0672-0674] discloses a distributed system which includes transportable application data (e.g. content data) that is replicated across multiple sites, which are represented by different companies and includes a hierarchical view of the home site.), and
accessing the content item residing in the content repository from one or more of the endpoint devices by executing one or more of the content services of the deployed content objects (e.g. Chandra, see Figures 1A and 1B, which discloses a content repository (e.g. service enterprise) and an endpoint device (e.g. client), in which the service enterprise and client communicate over a network link. See further Figure 2A which provides further illustration of a client/server network architecture. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified.), thereby accessing the content item over the network using a links between the deployed content object and the content item in the content repository (e.g. Chandra, see paragraphs [0216-0220, 0231], which discloses a web storage system and application servers which stores content objects in which its objects are accessibly using HTML, XML, etc., file system calls. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified. See further paragraphs [0294-0296], where the container is associated with a building block, where the building block includes content items to build a dynamic web page.).

While the modified teachings of Surjanto and Chandra discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the content item in the content repository (e.g. Stevenson, see paragraphs [0084-0087 and 0099], which links content between application within the content repositories and further discloses shortcut mechanism, which may include content encoders for different devices, connectors, platform specific markup language, which permits for ‘shortcuts’ in the system.).
Surjanto is directed to XML content management based on object-relational database technology. Chandra is directed to propagating data among fields of linked transportable applications directly or according to abstract business rules. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine 

As per claim 8, Surjanto teaches a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by a computer having at least one processor (e.g. Surjanto, see section 1, page 70, discloses a content management repository residing on an object-relational database management system and therefore suggesting a presence of a computer. It is well known that for a computer to be functional, that a processor and memory are present) and at least one non-transitory computer readable medium storing instructions translatable by the at least one processor to perform:
instantiating a content object from a class which inherits a set of content services from a parent class (Surjanto, see page 73, section 3.1, which discloses a fragment (e.g. content object from a class), where a fragment may consist of several child fragments, which are ordered and may be shared with other parent fragments (e.g. parent class).);
linking the content object to an undeployed content item residing in a content repository (i.e. Surjanto, see section 3.2, page 74, discloses XLink information, where XLink represents various kinds of linking elements of the fragments.); and 
managing the undeployed content item for multiple sites using the set of content services over a network (Surjanto, see page 72, section 3, discloses XML content management in XCoP (XML Content Repository), where XML content is managed for XML documents may represent multiple website pages.).

Chandra teaches the managing comprising individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network (e.g. Chandra, see paragraphs [0303-0308], which discloses content objects which are deployed to a particular target client or device (e.g. endpoint device.).), the endpoint device supporting a corresponding site of the multiple sites (e.g. Chandra, see Figure 2A, which discloses content objects, which resides on an application server that include photos, files, etc. are in communication with a content repository (e.g. database), where the application server supports one or more websites, as further described in column 79, line 55 to column 81, line 15) while the content item is retained in the content repository (e.g. Chandra, see paragraphs [0672-0674] discloses a distributed system which includes transportable application data (e.g. content data) that is replicated across multiple sites, which are represented by different companies and includes a hierarchical view of the home site.), and
accessing the content item residing in the content repository from one or more of the endpoint devices by executing one or more of the content services of the deployed content objects (e.g. Chandra, see Figures 1A and 1B, which discloses a content repository (e.g. service enterprise) and an endpoint device (e.g. client), in which the service enterprise and client communicate over a network link. See further Figure 2A which provides further illustration of a client/server network architecture. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified.), thereby accessing the content item over the network using a links between the deployed content object and the content item in the content repository (e.g. Chandra, see paragraphs [0216-0220, 0231], which discloses a web storage system and application servers which stores content objects in which its objects are accessibly using HTML, XML, etc., file system calls. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified. See further paragraphs [0294-0296], where the container is associated with a building block, where the building block includes content items to build a dynamic web page.).
Surjanto is directed to XML content management based on object-relational database technology. Chandra is directed to propagating data among fields of linked transportable applications directly or according to abstract business rules. Both are analogous art in that they link content objects to the respective application and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Surjanto with the teachings of Chandra to include the managing comprising individually deploying the content object from the computer to an endpoint device supporting a site of the multiple sites with the motivation deploy content management to different platforms.
While the modified teachings of Surjanto and Chandra discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the undeployed content item in the content repository (e.g. Stevenson, see paragraphs [0084-0087 and 0099], which links content between application within the content repositories 
Surjanto is directed to XML content management based on object-relational database technology. Chandra is directed to propagating data among fields of linked transportable applications directly or according to abstract business rules. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Surjanto with the teachings of Chandra and with the further teachings of Stevenson to include claimed feature with the motivation deploy content management to different platforms.

As per claim 14, Surjanto teaches a system for content management, comprising:
at least one processor (e.g. Surjanto, see section 1, page 70, discloses a content management repository residing on an object-relational database management system and therefore suggesting a presence of a computer. It is well known that for a computer to be functional, that a processor and memory are present); and
at least one non-transitory computer readable medium storing instructions translatable by the at least one processor (e.g. Surjanto, see section 1, page 70, discloses a content management repository residing on an object-relational database management system and therefore suggesting a presence of a computer. It is well known that for a computer to be functional, that a processor and memory are present) to perform:
instantiating a content object from a class which inherits a set of content services from a parent class (Surjanto, see page 73, section 3.1, which discloses a fragment (e.g. content object from a class), where a fragment may consist of several child fragments, which are ordered and may be shared with other parent fragments (e.g. parent class).);
linking the content object to an undeployed content item residing in a content repository (i.e. Surjanto, see section 3.2, page 74, discloses XLink information, where XLink represents various kinds of linking elements of the fragments.); and 
managing the undeployed content item for multiple sites using the set of content services over a network (Surjanto, see page 72, section 3, discloses XML content management in XCoP (XML Content Repository), where XML content is managed for XML documents may represent multiple website pages.).
Although Surjanto discloses managing content items for multiple sites, it does not explicitly disclose the managing comprising individually deploying the content object from the computer to an endpoint device supporting a site of the multiple sites.
Chandra teaches the managing comprising individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network (e.g. Chandra, see paragraphs [0303-0308], which discloses content objects which are deployed to a particular target client or device (e.g. endpoint device.).), the endpoint device supporting a corresponding site of the multiple sites (e.g. Chandra, see Figure 2A, which discloses content objects, which resides on an application server that include photos, files, etc. are in communication with a content repository (e.g. database), where the application server supports one or more websites, as further described in column 79, line 55 to column 81, line 15) while the content item is retained in the content repository (e.g. Chandra, see paragraphs [0672-0674] discloses a distributed system which includes , and
accessing the content item residing in the content repository from one or more of the endpoint devices by executing one or more of the content services of the deployed content objects (e.g. Chandra, see Figures 1A and 1B, which discloses a content repository (e.g. service enterprise) and an endpoint device (e.g. client), in which the service enterprise and client communicate over a network link. See further Figure 2A which provides further illustration of a client/server network architecture. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified.), thereby accessing the content item over the network using a links between the deployed content object and the content item in the content repository (e.g. Chandra, see paragraphs [0216-0220, 0231], which discloses a web storage system and application servers which stores content objects in which its objects are accessibly using HTML, XML, etc., file system calls. See further paragraphs [0259-0262], which discloses each application comprises one or more containers, where each container is implemented in the form of a programmable object, where each container may be a root container which includes a list of pointers or other references to contained child objects or building blocks, where the containers further include content that may be modified. See further paragraphs [0294-0296], where the container is associated with a building block, where the building block includes content items to build a dynamic web page.).
Surjanto is directed to XML content management based on object-relational database technology. Chandra is directed to propagating data among fields of linked transportable applications directly or according to abstract business rules. Both are analogous art in that they link content objects to the respective application and therefore it would have been obvious to one of ordinary skill in the art at the time the invention 
While the modified teachings of Surjanto and Chandra discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the undeployed content item in the content repository (e.g. Stevenson, see paragraphs [0084-0087 and 0099], which links content between application within the content repositories and further discloses shortcut mechanism, which may include content encoders for different devices, connectors, platform specific markup language, which permits for ‘shortcuts’ in the system.).
Surjanto is directed to XML content management based on object-relational database technology. Chandra is directed to propagating data among fields of linked transportable applications directly or according to abstract business rules. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Surjanto with the teachings of Chandra and with the further teachings of Stevenson to include claimed feature with the motivation deploy content management to different platforms.


deploying reference data with the content object from the computer to the endpoint device (Surjanto, see page 76, Figure 5 illustrates that web documents, templates, and other Resources are sites and which contain channel and content objects are deployable objects.), the reference data containing information for replacement of a version of the content object at the endpoint device (i.e. Surjanto, page 71 discloses “In order to manage several states of XML contents and to support the overall development life cycle, basic repository functions such as version control, configuration management, collaboration, context management, and workflow control are required.” The preceding text clearly indicates that channel and content objects are contained with an XML document that contains XML content and are associated with a set of content services, which are basic repository functions.).

As per claims 3, 10, and 16, the modified teaching of Surjanto with Chandra and Stevenson teaches the method according to claim 1, the computer program product of claim 8, and the system of claim 14, respectively, further comprising:
creating a reference between the content object and a channel object, wherein the channel object is instantiated from a class which inherits the set of content services from the parent class  (i.e. Surjanto, see page 73, discloses “A fragment may consist of several child fragments, which are ordered and may be shared with other parent fragments. Fragments include markup elements and are further specialized in DTD fragments that consist of markup declarations.” The preceding text clearly indicates that a fragment is a type of an object from a class that inherits the content services.), and wherein the reference is owned by the content object or the channel (Surjanto, see page 73 and 74 which discloses Figure 3 and Figure 5 as illustrating establishing an association between site, channel, and content objects.).

As per claims 4, 11, and 17, the modified teaching of Surjanto with Chandra and Stevenson teaches the method according to claim 3, the computer program product of claim 10, and the system of claim 16, respectively, wherein the content item is managed using the set of content services via the content object or the channel object, or a combination thereof (Surjanto, see page 76, Figure 5 indicates that the site objects, channel objects, and content objects are individually deployable, where the site objects are the web documents, templates, and other resources, channel objects are the repository objects, and the content objects are the production data.).

As per claims 5, 12, and 18, the modified teaching of Surjanto with Chandra and Stevenson teaches the method according to claim 3, the computer program product of claim 10, and the system of claim 16, respectively, further comprising:
deploying the channel object from the computer to the endpoint device in addition to or instead of deploying the content object from the computer to the endpoint device (i.e. Surjanto, see page 71, “Sharing information for reuse must be considered being an essential property of a content management system when many information producers work with a large number of documents containing lots of information. The main benefits of information reuse are obvious: decrease of information replication and avoidance of update anomalies.” The preceding text clearly indicates the reuse of information is the retained information associated between the deployed objects and other objects, where deployed objects and other objects are XML markup elements and attributes.).


determining where the content object belong in a structure of the site (Surjanto, see page 73, Figure 3 illustrates the association between objects by reference ownership, where each resource references a textual resource and repository objects.); and
making one or more incremental changes to the site using the content object received from the computer over the network (Surjanto, see page 76, Figure 5 illustrates that web documents, templates, and other Resources are sites and which contain channel and content objects are deployable objects.). 

As per claims 7, 13, and 20, the modified teaching of Surjanto with Chandra and Stevenson teaches the method according to claim 1, the computer program product of claim 8, and the system of claim 14, respectively wherein the set of content services comprises at least one of versioning, restoring, deploying, workflow, approval, authorization, archiving, reporting, categorizing, or business process modeling (i.e. Surjanto, see page 71, discloses “In order to manage several states of XML contents and to support the overall development life cycle, basic repository functions such as version control, configuration management, collaboration, context management, and workflow control are required.” The preceding text clearly indicates that basic repository functions are content services.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 11, 2021